UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-6662


MARCUS ALLEN MCFADDEN,

                    Plaintiff - Appellant,

             v.

CO S. BARTON; CO D. HOFFMAN; CO S. BOGGS,

                    Defendants - Appellees,

             v.

OFFICE OF THE ATTORNEY GENERAL,

                    Party-in-Interest.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:17-cv-02582-ELH)


Submitted: October 12, 2018                                   Decided: October 18, 2018


Before DUNCAN and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcus Allen McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Allen McFadden appeals the district court’s order granting summary

judgment in his 42 U.S.C. § 1983 (2012) action. On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d
170, 177 (4th Cir. 2014). In his brief, McFadden argues only that the district court erred

in denying his motion for appointment of counsel. We have reviewed the record and find

no abuse of discretion in the district court’s decision to deny counsel. See Miller v.

Simmons, 814 F.2d 962, 966 (4th Cir. 1987) (standard of review); Whisenant v. Yuam,

739 F.2d 160, 163 (4th Cir. 1984) (requiring exceptional circumstances to support

appointment of counsel in civil cases), abrogated on other grounds by Mallard v. U.S.

Dist. Court for the S. Dist. of Iowa, 490 U.S. 296 (1989). Accordingly, we affirm the

district court’s judgment. We deny as moot McFadden’s motion to voluntarily dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2